DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
This Office Action is in response to the applicant’s RCE filing on 12/01/2020.
Applicant’s cancelation of claims 2, 5, and 9-10 is acknowledged and require no further examining.  1, 3-4, 6-8, and 11-22 are pending and examined below.

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/01/2020 has been entered.

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.


Claims 1, 3-4, 6-8, 11-15, and 20-21 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over reference Natterer (7600358) in view of references Choi (2009/0049804) and Pizarro (3488472).
Regarding claim 1, Natterer discloses a packaging device (4) for packaging trays (1) containing food products (3) or technical materials in a controlled atmosphere and by means of a rollable film (13) of plastic material, wherein the device comprises:
a roll (see Figure 3 below) adapted to unwind said film (13);
a winder (see Figure 3 below) to rewind said film (13);
an upper chamber (5); and 
a lower chamber (6), 
wherein the upper (5) and lower (6) chambers are adapted to define a chamber for accommodating a tray (1), 
wherein the upper (5) and lower (6) chambers are arranged to be fastened by mutually and vertically superimposing said upper (5) and lower (6) chambers, 
wherein the upper (5) and lower (6) chambers are each provided internally with a heat-sealing and/or cutting (11) and/or die-cutting means arranged concentrically,
wherein said lower chamber (6) being provided centrally with supporting means (17, 28) for said tray (1),
wherein said support means (28) being vertically movable,
wherein said upper chamber (5) comprising a upper presser (10),
wherein said lower chamber (6) comprising a lower presser (17),

wherein said upper presser (10) of the upper chamber (5) being movable in respect to the upper chamber (5), and
wherein said lower presser (17) of the lower chamber being movable in respect to the lower chamber (11).
(Figure 3 and Column 2 lines 31-51, Column 2 line 67 through Column 3 lines 1-4, Column 3 lines 22-25)
[AltContent: textbox (Plane)][AltContent: arrow][AltContent: textbox (Winder)][AltContent: arrow][AltContent: textbox (Natterer)][AltContent: textbox (Footing)][AltContent: arrow][AltContent: textbox (Shaft)][AltContent: arrow][AltContent: textbox (Guide)][AltContent: arrow][AltContent: textbox (Guide)][AltContent: arrow][AltContent: textbox (Roll)][AltContent: arrow][AltContent: textbox (Upper Presses)][AltContent: arrow][AltContent: arrow]
    PNG
    media_image1.png
    505
    601
    media_image1.png
    Greyscale

However, Natterer does not disclose a plurality of heat-sealing and/or cutting and/or die-cutting means of said upper chamber comprising a series of upper pressers, and a plurality of heat-sealing and/or cutting and/or die-cutting means of said lower chamber comprising a series of lower pressers.
Choi discloses a sealing apparatus (10) comprises an upper chamber (200), wherein the upper chamber (200) comprises a series of heat-sealing means (210, 230, 
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the device of Natterer by having a plurality of sealing means comprising a series of pressers since page 2 paragraph 14 of Choi states such a modification would allow the device to seal various trays with different dimensions.
Pizarro discloses a device for sealing a tray (14), wherein the device comprises upper chamber (2) and a lower chamber (1), wherein the upper chamber comprises a series of heat-sealing means (7, 7a, 7b, 8, 9) including a plurality of upper pressers (7, 7a, 7b), wherein the lower chamber comprises a plurality of lower pressers (12, 12a, 12b) the correspond to the upper pressers (7, 7a, 7b). (Figure 2-4 and Column 2 lines 21-33, 44-60)
It would have been obvious to the person of ordinary skill in the art, before the effective filing date of the applicant’s claimed invention, to have modified the lower chamber of Natterer by incorporating a plurality of lower pressers since column 2 lines 52-55 of Pizarro states such a modification would provide a groove shape seal for a more positive sealing effect.
The heating disk (9) provides heat to each of the ribs (7, 7a, 7b) in order for each rib (7, 7a, 7b) to apply heat to the container material clamped between the ribs (7, 7a, 7b) and the grooves (12, 12a, 12b).  Therefore, the ribs (7, 7a, 7b) and the heating disk (9) are interpreted a series of heat-sealing means.
Regarding claim 3, Natterer modified by Choi and Pizarro disclose said film (Natterer – 13) of plastic material is unwound from an adapted roll (Natterer – see Figure 3 above), which is associated in an upper region and at one side of said upper chamber (Natterer – 5) and then guided on pairs of guides (Natterer – see Figure 3 above) which are present proximate to said lateral edges of said upper chamber (Natterer – 5) and of said lower chamber (Natterer – 6), said film (Natterer – 13) being then rewound on a winder (Natterer – see Figure 3 above). (Natterer – Figure 3 and Column 2 lines 50-51)
In the office action mailed on 11/27/2020, Examiner took OFFICIAL NOTICE that, in order for the film to be position under the upper chamber, the device has to comprise a motor to move the winder.  Since Applicant did not traverse the official notice, the statement is taken to be admitted prior art. [MPEP 2144.03 C]
Regarding claim 4, Natterer modified by Choi and Pizarro disclose the heating-sealing (Natterer – 10) and/or cutting (Natterer – 11) and/or die-cutting means are arranged inside each other of said upper chamber (Natterer – 5) and said lower chamber (Natterer – 6) and are arranged concentrically within said chambers so as to define internally a centrally a free space (Natterer – 12) on which said tray (Natterer – 1) is to be made to act.  (Natterer – Figure 3 and Column 3 lines 22-25) (Choi – Page 2 paragraph 32)
Regarding claim 6, Natterer modified by Choi and Pizarro disclose the series of upper pressers are three in number and said series of lower pressers is three in number. (Choi – Page 2 paragraph 32) (Pizarro – Figure 3)
Regarding claim 7, Natterer modified by Choi and Pizarro disclose said lower pressers are arranged coaxially within said lower chamber. (Natterer – Figure 3) (Pizarro – Figure 3)
Regarding claim 8, Natterer disclose said upper presser (10) of the upper chamber (5) is movable vertically and controlled by a pneumatic cylinder (26), arranged above said upper chamber (5). (Figure 10 and Column 3 lines 18-21)
When modifying Natterer in view of Choi and Pizarro, the series of pressers are interpreted to be movable vertically and controlled by a pneumatic cylinder.
Regarding claim 11, Natterer modified by Choi and Pizarro disclose at said free space a plane (Natterer – see Figure 3 above) is provided, which can move vertically with respect to said lower chamber (Natterer – 6) by means of an adapted shaft (Natterer – see Figure 3 above), which slides with respect to the footing (Natterer – see Figure 3 above) of said lower chamber (Natterer – 6). (Natterer – Figures 5-6)
Regarding claim 12, Natterer modified by Choi and Pizarro disclose said film (Natterer – 13) is of the flat sheet type. (Natterer – Figure 3)
Regarding claim 13, Natterer modified by Choi and Pizarro disclose a packaging method using a device according to claim 1, said method comprising the steps of:
positioning a tray (Natterer – 1), by centering said tray (Natterer – 1), at a support (Natterer – 28) which is arranged at said lower chamber (Natterer – 6), in a position below said upper chamber (Natterer – 5);
fastening said lower (Natterer – 6) and upper (Natterer – 5) chambers by mutual superimposition; and

(Natterer – Figure 3-10 and Column 3 lines 33-44, Column 4 lines 12-19)
(Choi – Page 3 paragraph 40)
(Pizarro – Figure 2-4 and Column 2 lines 21-33, 44-60)
Regarding claim 14, Choi disclose the apparatus (10) is configured to recognize the size of the tray and activates the respective heat-sealing means. (Page 3 paragraphs 37, 40)
When modifying Natterer in view of Choi and Pizarro, the device is interpreted to recognize the size of the tray and actuating said one of said series of pressers selected to correspond to the dimensions of said tray.
Regarding claim 15, Natterer modified by Choi and Pizarro disclose comprising means adapted to activate said upper pressers (Natterer – 10) and said lower pressers 
Regarding claim 17, Natterer discloses the upper chamber (5) comprises a cutting device (11) configured to move relative to the upper chamber (5) to cut the film (13) sealed to the tray (1). (Column 4 lines 16-19)
However, Natterer modified by Choi and Pizarro do not disclose the upper chamber is a plurality of cutting and/or die-cutting means.
Choi discloses a system comprising a plurality of device to enable operation on various dimensions of containers. (Page 1 paragraph 1, 13)
Therefore, it would have been obvious to the person of ordinary skill in the art, at the time of the invention was made, to have further motivated the upper chamber of Natterer by incorporating a plurality of cutting device, since page 1 paragraph 1 and 13 of Choi states such a modification would allow the system to accommodate different sized containers. 
Regarding claim 20, Natterer modified by Choi and Pizarro disclose said series of lower pressers (Natterer – 17) being movable in respect to the lower chamber (Natterer – 6). (Natterer – Column 3 lines 52-59)
Regarding claim 21, Natterer disclose the lower presser (17) comprises a rim shaped and sized to the edges of the tray. (Column 3 lines 1-4)  This implies the lower presser comprises a concentric ring.  Natterer also disclose the lower presser (17) is 
However, Natterer modified by Choi and Pizarro do not disclose the lower pressers comprise concentric rings of equal height.
It would have been obvious to the person of ordinary skill in the art to have arranged the series of lower pressers to have an equal height, since it has been held that a change in shape is a matter of design choice absent of persuasive evidence that the particular change is significant. [MPEP 2144.04 (IV-B)]  In page 11 paragraph 57 of the Specification, the lower pressers are disclosed being constituted by concentric rings of the same height.  The Specification does not disclose criticality for having the rings of the same height.
Therefore, it would have been prima facie obvious to modify Natterer, Choi, and Pizarro to obtain the invention as specified in claim 21 because such a modification would have been considered a mere design consideration which fails to patentably distinguish over the prior art.

Allowable Subject Matter
Claims 16, 18-19, and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.



Response to Arguments
The Amendments filed on 12/01/2020 have been entered.  Applicant’s cancelation of claims 2, 5, and 9-10 is acknowledged and require no further examining.  1, 3-4, 6-8, and 11-22 are pending in the application.

In response to the arguments of the rejections under 35 U.S.C. 103(a) with reference Natterer (7600358) in view of references Choi (2009/0049804) and Pizarro (3488472), Examiner finds the arguments not persuasive.
Applicant states:
The Office has cited elements 12, 12a, and 12b of Pizarro as “lower pressers,” but fails to address where Pizarro discloses what constitutes the “plurality of heat-sealing and/or cutting and/or die cutting means of said lower chamber.”  Nor has the Office explained how elements 12, 12a, 12b, meet this definition, if that is the Office’s position.

Pizarro discloses the heating disk (9) provides heat to each of the ribs (7, 7a, 7b) in order for each rib (7, 7a, 7b) to apply heat to the container material clamped between the ribs (7, 7a, 7b) and the grooves (12, 12a, 12b).  Therefore, the ribs (7, 7a, 7b) interpreted a series of heat-sealing elements and the grooves (12, 12a, 12b) are interpreted as a series of anvils or abutting elements that correspond to the ribs.  Therefore, it is reasonable to interpret the ribs (7, 7a, 7b) as uppers pressers of the heat-sealing device and to interpret the grooves (12, 12a, 12b) as lower pressers of the heat-sealing device that corresponds to said upper pressers.
Natterer discloses said upper chamber (5) comprising a upper presser (10) and said lower chamber (6) comprising a lower presser (17), wherein said upper presser 
Therefore, Natterer modified by Choi and Pizarro do disclose all the features stated in claim 1.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICK B FRY whose telephone number is (571)272-0396.  The examiner can normally be reached on Mon-Thur 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thanh Truong can be reached on (571) 272-4472.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
/PATRICK B FRY/Examiner, Art Unit 3731                                                                                                                                                                                                        February 12, 2021

/THANH K TRUONG/Supervisory Patent Examiner, Art Unit 3731